On this Merits.
Watkins, J.
The present controversy arises in the testate, and apparently solvent, succession of Henry Cassidy, a citizen and resident *830of tills State, and which was opened in October, 1884. It is raised by way of an opposition to a final account. The opponents are Arthur E. Spohn and Catherine Hamilton, administratrix of the estate of Alexander Hamilton, citizens of the State of Texas.
The following are the grounds of their opposition, substantially, viz:
That on the 9th of December, 1875, the deceased, in consideration of the price of two thousand dollars, sold to Horace Wright Cassidy a tract of land situated in Neuces county, Texas, with full warranty of title to said purchaser, his heirs and assigns; and on the 11th day of ■July, 1878, said vendee, for and in consideration of the price of $1822.50, sold said tract of laud to Arthur E. Spohn and Dr. Alexander Hamilton, opponents herein, with like warranty of title.
That by a decision of-the Supreme Court of the State of Texas, rende: ed in March, 1884, opponents’ title to said land was declared null; ■and State patents have been issued to other parties, and they have been compelled to abandon it.
They aver that they were in effect subrogated, by their vendor, Horace Wright Cassidy, to the warranty of Henry Cassidy, ‘‘whose covenant of warranty runs witii the land, under the law of the State of 'Texas, and should protect petitioners;” and that the succession of Henry Cassidy' is liable to them under the law of the State of Texas, against which opponents are entitled to recover on said obligation of warranty.
That, notwithstanding their right to have their claim placed upon the final account of, and paid out of the assets of said succession, the executor has neglected and omitted same, and proposes to surrender the assets thereof to the heirs.
Wherefore they pray for an appropriate amendment of the account and judgment conformably thereto.
Horace Wright Cassidy was not made a party to the opposition; nor was the attorney' for absent heirs, appointed to represent thein, cited.
The defenses set up to this claim are as follows:
1st. That this claim and suit cannot be prosecuted against the succession of Cassidy without making Horace Wright Cassidy a party thereto.
2d. That there is no cause of action at all by these opponents against the succession of Henry Cassidy, because there is no privity of contract between the succession of Cassidy and these opponents, Spohn and Hamilton; and because Spohn and Hamilton were never subrogated by Horace Wright Cassidy to liis action, whatever it might be, against the succession of Henry Cassidy.
*8313d. That no such dispossession of the land in queslion, and no such «conclusive conflicting title to the land in controversy, is shown as would create a legal eviction.
I.
The first question to be determined is whether this is a personal or weal action.
Strictty speaking it is neither; because an opposition to an executor’s account is an answer, and has for its object to test its conectness. The executor has not admitted or approved of opponents’ claim. It would have been more regular and formal for opponents to have brought a direct action against the executor for the recognition and establishment of his. demand. But no objection lias been raised on that account. Yet, if we should And their opposition to be of the nature of a real action which “must be brought against the testament•ary executor and the heirs” (O. P. 123), there would be a stronger reason why the heirs should be cited to answer it.
For if this is not a personal action, the executor has no authority to represent the heirs, and a judgment against him alone would not bind them. Hart vs. Bone. 5 La. 97; Bird, executor, vs. Dufour, executor, 34 Ann. 322; Cronan vs. McDonough’s Executor, 9 Ann. 302.
The Code of Practice provides that “the obligation which one contracts to defend another in some action which maybe instituted against 3iim, is termed warranty.” Art. 378.
It further declares that “warranty may be of two kinds, real or personal. Real warranty is that which arises in recol or hypothecary actions; as when a purchaser is sued in eviction of an immovable property which has been sold him.” Art. 379.
This opposition — treated as an action — is undoubtedly a reed action; and, hence, the heirs of Henry Cassidy, whether present or represented, should have been cited.
The fact of the attorney for absent heirs having joined the executor’s eounsel.in making objections to the introduction of testimony, and in insisting on his plea of no cause of action, cannot amount to such a ■waiver as would confer the power on the executor to stand in judgment alone.
II.
Notwithstanding the views we have expressed will necessitate the -remanding the case, we feel it our duty to examine and pass upon the plea of no cause of action — the contention of the executor’s counsel being that there is no privity of contract between the succession of Henry Cassidy and the opponents, they never having been subrogated *832by Horace Wrigbt Cassidy to his right of action in warranty against Henry Cassidy.
His argument is, that unless there had been an express subrogation by Horace Wright Cassidy to Spohn and Hamilton of his action of warranty against Henry Cassidy, no action against the latter is maintainable in favor of opponents against Henry Cassidy’s succession and heirs.
The Code of Practice provides that “when one is sued in eviction of an immovable property' sold to him * * s' he shall be entitled to-a delay', in order to have his warrantor made a party to the suit,” etc. Arts. 380, 387.
It further provides that “if the defendant is cast in the action, the judge, when he gives judgment against defendant, must render, at the-same time, a judgment in favor of the defendant against his warrantor for whatever indemnity my be due to such defendant.” Art. 385.
Hence, it would seem to be necessary, in order to avoid a circuity of" action, that the vendee should be subrogated to his vendor’s right of action in warranty against 1ns vendor.
This principle has been recognized and applied in the following-cases, viz: Van Norghton vs. Foreman, 1 N. S. 352; Davidson vs. Charber’s Heirs, 6 N. S. 323; Smit vs. Wilson, 11 R. 522; Chambliss vs. Miller, 15 Ann. 713; Filhiol vs. Cobb, 36 Ann. 793.
In each of those cases it was substantially decided that the vendeewho has not taken an express subrogation of his vendor’s right of action in warranty, on the person from whom he bought, cannot, in case of eviction, maintain an action against the first seller.
The application of this principle in the instant case does not interfere with the control over contracts given to the lex rei slice, which was-so clearly expounded in the Succession of Larendon, 39 Ann. 952.
The question here is one relating to the form and effect of an aetionT and not one relating to the law governing the contract. C. P. 33.
Such a question a court of this State has the unmistakable right to-decide.
We are of the opinion that opponents have no right of action against the succession of Henry Cassidy, primarily. That the opponents! should have litigated the question of liability witn their own warrantor, Henry Wright Cassidy, and contradictorily with him established their demands, under their contract with him.
But inasmuch as the parties concerned are all heirs of the succession of Henry Cassidy, we can see no objection to its final settlement therein, after due citation, and on competent and sufficient evidence-
*833It is therefore ordered, adjudged and decreed that the judgment appealed from he annulled, avoided and reversed; and it is further ordered, adjudged and decreed that the cause he remanded to the •court a qua, with leave to opponents to make proper parties, and that same may he, thereafter, proceeded with according to law and the views herein expressed; the cost of appeal to he taxed against the opponents and appellees, and the cost of the lower court to await final judgment thereon.